Citation Nr: 1756239	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962, with additional Reserve service.  He died in October 2013.  The Appellant is his surviving spouse, and is a properly substituted claimant with regard to the Veteran's claim for entitlement to service connection for esophageal cancer.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the case currently resides with the RO in Cleveland, Ohio.

In March 2016, the Appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2016, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).





FINDINGS OF FACT

1.  The Veteran's esophageal cancer did not manifest in service or for many years thereafter, and the evidence does not reflect that the Veteran's esophageal cancer is related to service, to include the presumed exposure to contaminated water at Camp Lejeune.

2.  The Veteran died in October 2013; his death certificate lists his immediate cause of death as metastatic esophageal cancer.

3.  During his lifetime, the Veteran was not service-connected for any disability.

4.  The Veteran's diagnosed disability at the time of his death was not related to his military service.  


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by active service.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C. § 1310 (West 2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that there has been substantial compliance with its May 2016 remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West,11 Vet.App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Appellant has asserted that service connection is warranted due to herbicide exposure in Vietnam and contaminated water exposure at Camp Lejeune.  However, the Veteran's personnel records do not indicate that he served in Vietnam at any time.    

With regard to the Appellant's second theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service. VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  Accordingly, the Veteran's potential in-service exposure to PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's esophageal cancer, diagnosed in 2009, is etiologically related to that exposure.

On December 17, 2015, following discussions between environmental health experts at the Veterans Health Administration and the ATSDR, the Secretary of Veterans Affairs announced his intent to propose the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune.  Specifically, the proposed presumption of service connection would cover the following conditions: kidney cancer; liver cancer; non-Hodgkin lymphoma; leukemia; multiple myeloma; scleroderma; Parkinson's disease; aplastic anemia/myelodysplastic syndromes, and bladder cancer.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 2, sec.C.5.q. 

VA is working on regulations that would establish these presumptions, and claims for service connection for one of the proposed presumptive conditions that would be denied under current regulations are being stayed until VA issues its final regulations.  Id.  As the Veteran's claimed condition is not one of those proposed for presumptive service connection, the Board may proceed with its adjudication of the Veteran's claim under the theory advanced.

Turning to the evidence specific to the Appellant's claim, the medical evidence shows that the Veteran was diagnosed as having esophageal cancer in May 2009.

Letters in support of the Appellant's claim by a private physician, Dr. M., were received in October 2012, April 2014 and January 2015.  Specifically, in an April 2014 statement, Dr. M. stated that since the Veteran was stationed at Camp Lejeune and had esophageal cancer, "one would have to assume the possibility that his cancer was caused by that exposure."

In December 2014, the AOJ obtained a VA medical opinion concerning the likelihood that the Veteran's esophageal cancer was caused by or the result of exposure to contaminated water at Camp Lejeune.   The examiner opined that it was less likely as not that the Veteran's esophageal cancer was the result of contaminated water exposure at Camp Lejeune.  In doing so, the VA examiner noted that most, if not all, esophageal adenocarcinomas arise from a region of Barrett's metaplasia, which is due to gastroesophageal reflux disease (GERD).  The Veteran had a risk factor of Barrett's which is known to be a risk factor for the development of esophageal cancer.

In a February 2017 report, a VA physician opined against an association between the Veteran's diagnosed esophageal cancer and his exposure to contaminated water at Camp Lejeune.  As support for the negative nexus opinion, the physician noted that the top risk factors for esophageal cancer are age (less than 15% of cases are found in individuals below the age of 55), gender (men develop esophageal cancer at more than 3 times the rate of women), GERD, Barrett's esophagus, and the use of tobacco and alcohol.  The Veteran was a male who was 70 years of age at the time that he was diagnosed with esophageal cancer.  He had a long history of GERD and had undergone surgery to resect Barrett's esophagus in 1992.  His mother had died from lung cancer and he had at least a 20 pack year smoking history.  Thus, the VA physician noted that the Veteran had all of the major risk factors for developing esophageal cancer.       

The VA physician went on to discuss in detail the medical literature concerning the relationship, if any, between esophageal cancer and tetrachloroethylene, TCE, and mixed solvents. The physician stated that medical literature revealed that no definitive evidence exists to suggest an association between chronic exposure to solvents and esophageal cancer.  The physician reported that while there is some level of possibility that the Veteran's esophageal cancer was related to his exposure to Camp Lejeune contaminated water, there is not scientific literature to support the hypothesis that this exposure equaled his smoking history, his history of GERD, his Barret's esophagus history, his gender and his age combined as possible causative factors.  The VA physician also reviewed the letters submitted by the private physician and concluded that such letters left an association at nothing stronger than a possibility and are not probative of "at least as likely as not." 

As the February 2017 VA physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record and reference to relevant medical literature, his opinion is entitled to substantial probative weight.  Thus, the Board finds no reason to reject the VA physician's opinion that it is less likely than not that the Veteran's exposure to contaminated water while stationed at Camp Lejeune resulted in his later development of esophageal cancer, as it is based on his expertise as a medical professional and supported by the evidence of record and reasons stated therein. There is also no indication that the February 2017 VA physician overlooked or failed to consider pertinent evidence.  Moreover, the specific, reasoned opinion of the VA physician in February 2017 is of greater probative weight than the more general conclusion provided by the private physician.  

Also, the evidence does not indicate that the Veteran's esophageal cancer is otherwise directly related to service.  His service treatment records do not reflect any findings or complaints relating to his esophagus.  He was first diagnosed with esophageal cancer in 2009, approximately 47 years after his discharge from service.  

Accordingly, service connection for esophageal cancer is denied.    

The Board is sympathetic to the Appellant's position and has considered the benefit-of-the-doubt doctrine.  However, the record does not contain an approximate balance of negative and positive evidence on the merits.  
	
Cause of Death Claim

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Appellant contends that the Veteran's cause of death, in particular his diagnosed esophageal cancer, is related to his military service, to include as due to in-service water contamination at Camp Lejeune or herbicide exposure.  As discussed above, although the Appellant has claimed exposure to herbicides, the competent and probative evidence is absent any indication that the Veteran served in Vietnam.

The Veteran died in October 2013. His death certificate lists his immediate cause of death as metastatic esophageal cancer.  During his lifetime, the Veteran was not service connected for any disability.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C. § 1310 (West 2012); 38 C.F.R. § 3.312 (2017).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
See 38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2017). 

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury; and (3) nexus evidence linking (1) and (2).  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran died in October 2013 from metastatic esophageal cancer.  The Veteran's service treatment records indicate no suggestion of treatment for this disability.  He was first diagnosed with esophageal cancer in 2009, approximately 47 years after his discharge from service.  Moreover, a February 2017 VA physician has provided a negative nexus opinion as to whether the Veteran's esophageal cancer is related to his exposure to in-service water contamination at Camp Lejeune.  

During the Veteran's lifetime, service connection was not in effect for any disability.  Thus, the criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  Accordingly, the benefit sought on appeal is denied.    


ORDER

Entitlement to service connection for esophageal cancer, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure, is denied.

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


